DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1,4 and 18-22,  drawn to a chimeric receptor comprising a polypeptide chain comprising an extracellular domain comprising an NKG2D domain, a transmembrane domain and an intracellular signaling domain.
Group II, claims 2-4, 13-22, drawn to a multispecific chimeric receptor comprising a polypeptide chain comprising an extracellular domain comprising a first NKG2D domain, a second NKG2D domain and a second antigen binding domain, a transmembrane domain and an intracellular signaling domain.
Group III, claims 5-10,13-22 drawn to a multispecific chimeric receptor comprising a first polypeptide chain and a second polypeptide chain comprising an extracellular domain comprising an NKG2D domain and a second antigen binding domain, transmembrane domain and an intracellular domain. 
Group IV, claims 11-22, drawn to a dual chimeric receptor system comprising (a) a first chimeric receptor comprising a first extracellular domain comprising an NKG2D domain, a first transmembrane domain and a first intracellular signaling domain and (b) a second chimeric receptor comprising a second extracellular domain comprising a second antigen binding domain and a second transmembrane domain.
Group V, claim 23, drawn to a chimeric receptor comprising an amino acid sequence having at least about 85% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID Nos: 16-20 and 33-35.
Group VI, claim 24, drawn to a polypeptide comprising an amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 36 or 37.
Group VII, claim 25, drawn to an isolated nucleic acid comprising a nucleic acid sequence encoding the chimeric receptor of any one of claims 1-10 and 13-23. 
Group VIII, claim 26, drawn to an isolated nucleic acid encoding the dual chimeric receptor system of any one of claims 11-22.
Group IX, claim 27, drawn to an isolated nucleic acid comprising a nucleic acid sequence having at least 85% sequence identity to a nucleic acid sequence selected from the group consisting of SEQ ID NO: 21-27 and 38-40.
Group X, claims 28-29, drawn to an engineered immune effector cell, comprising the chimeric receptor or the dual chimeric receptor system of any one of the claims 1-23 or the isolated nucleic acid of claims 25-27.
Group XI, claim 30, drawn to a method of treating a cancer in an individual, comprising administering to the individual an effective amount of the pharmaceutical composition of claim 29. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I/II/III/IV/V/VI and Groups VII/VIII/ IX lack unity of invention because the groups do not share the same or corresponding technical feature. In the instant case, Groups I/II/III/IV/V/VI are drawn to the polypeptide and Groups VII/VIII/ IX are drawn to nucleic acids which have different structure.
Groups I/II/III/IV/V/VI/X and XI lack unity of invention because even though the inventions of these groups require the technical feature of a polypeptide chain comprising an extracellular domain comprising an NGK2D domain, a transmembrane protein and an intracellular domain, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Leong et al. (US2020/0131244, priority 3/24/17).  Leong et al. teach polypeptides comprising a fragment of NKG2d, a transmembrane domain and an intracellular signaling domain (Abstract, Fig. 15, Fig. 22, [0017]). Therefore, the technical feature is not a special technical feature. 
	Groups VII/VIII/ IX lack unity of invention because even though the inventions of these groups require the technical feature of polynucleotide comprising the chimeric receptor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Leong et al. Leong et al. claims a polynucleotide encoding a chimeric receptor comprising a fragment of NKG2D, a transmembrane domain and an intracellular signaling domain (claim 133). Therefore, the technical feature is not a special technical feature.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species lack unity because they are domains and distinct sequences that differ in structure. 
The species are as follows: 
1. Please elect a single species of second antigen binding domain;
2. Please elect a single sequence of NKG2D domain (SEQ ID NO: 7 or 8);
3. Please elect a single species of transmembrane domain;
4. Please elect a single species of intracellular signaling domain;
5. Please elect a single species of chimeric receptor from SEQ ID NO: 16-20 and 33-35;
6. Please elect a single species of an isolated nucleic acid selected from SEQ ID NO: 21-27 and 38-40.
7. Please elect SEQ ID NO: 36 or 37.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 14-16, 18-19, 22-24 and 27.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654